DETAILED ACTION
This action is in response to communication filed on 3/1/2021.
 	Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3/1/2021 have been fully considered but they are not persuasive. 

In the communication filed, applicant argues in substance that:

Thakkar does not disclose the claim limitation because Thakkar does not disclose an element that both receives a plurality of communication packets and also performs a health status check as cited in remarks, pg. 7.
In response to argument [a], Examiners respectfully disagrees.
The claimed “proxy-managing circuity” is not specifically define, but broadly claimed as a control logic to perform programed functions.  In others words, the “proxy-managing circuity” is merely interpreted as a hardware processing unit which is disclosed by Thakkar (see at least [0226]).  Furthermore, the hardware processing unit of Thakkar are disclosed to receive a plurality of communication packets and performs a health status check.  
Thakkar discloses “receive a plurality of communication packets” in FIG. 5  by illustrating a network control system 500 for provisioning managed forwarding elements and gateway logical routers (whether these gateways implement an entire logical router routing table or only the network ingress/egress portion of the routing table) in order to implement logical networks. The ingress traffic are interrupted as communication packets that enter the network elements (see at least [0042]).
The claim language “perform a health-status check on the proxy server” does not specify the scope of the health-status check to be performed on the proxy server.  Therefore, the claim limitation “perform a health-status check on the proxy server” is broadly interpreted by merely as health status check being performed.  Thakkar teaches this interpretation by disclosing a daemon which monitors the health of the gateway, and reports the gateway inactive if the machine appears unhealthy.  Specifically, Thakkar discloses a monitor 2193 which monitors various aspects of the gateway host machine 2100 to determine whether the machine should remain in use or be taken out of use for hosting logical routers and L3 gateways (as well as other services for logical networks). The monitor 2193 may monitor the underlying hardware resources (e.g., processors, memory, etc.) to ensure that these resources are functioning well enough to provide the logical routing services at necessary speeds. In addition, the monitor 2193 ensures that connections to the other host machines (e.g., the VM hosts that send traffic to the gateway host) are functioning properly. Some embodiments monitor the connections by monitoring the physical NICs, and monitoring whether packets are received from these hosts. In addition, the monitor 2193 of some embodiments monitors the software operating on the host (see [0218]). Therefore, Thakkar properly teaches the claimed limitations.

Double Patenting
Applicant’s request to hold the nonstatutory double patenting rejection in abeyance is knowledge.  Therefore, the rejection remains pending. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,581,709. Although the claims at issue are not identical, they are not patentably distinct from each other because a comparison between the claims of the instant application and the claims of the Patented application reveal the Patented claims include almost all elements of the instant application.  Thus, the claim invention of the instant application is anticipated by the Patented invention, thus without a terminal disclaimer, the species claims preclude issuance of the generic application.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2004/0205190) in view of Thakkar et al. (US 2015/0063364).

Regarding claim 1, Chong discloses apparatus for use with at least one proxy server processing at least one current proxy connection, the apparatus comprising: 
in response to a failure in the health-status check of the proxy server (see Chong; [0042]; At step 210, exemplary server 102 self generates or receives from operation controller 120 or from a person acting as system administrator, an instruction to be taken out of service for SIP protocol communications by graceful termination): 
maintain the current proxy connection, by directing to the proxy server those of the communication packets that belong to the current proxy connection connection (see Chong; [0044]; at step 220, the exemplary server 102 sets a guard timer, which governs the timely removal of the server's SCTP associations for SIP protocol communications. The guard timer is set by the server 102 for a time period expected to be sufficient to enable the server to complete the processing of all queued requests to initiate communications, send any further messages regarding its impending removal from SIP protocol service, and remove its SCTP associations for SIP protocol communications), and 
prevent any new proxy connections from being processed by the proxy server, by not directing at least some of the communication packets to the proxy server (see Chong; [0045]; at step 225 the exemplary server 102 sends service unavailable messages in response to further SIP protocol invites received from specific clients such as exemplary client 110). 
However, the prior art do not explicitly disclose the following:
a digital memory, configured to store one or more packet identifiers; and 
proxy-managing circuitry, configured to: receive a plurality of communication packets, using the packet identifiers, identify those of the communication packets that belong to the current proxy connection, perform a health-status check of the proxy server.
Thakkar in the field of the same endeavor discloses techniques for a network controller in a network control system that manages a plurality of logical networks by receiving a specification of a logical network that comprises a logical router with a logical port that connects to an external network; selecting several host machines to host a L3 gateway that implements the connection to the external network for the logical router from a set of host machines designated for hosting logical routers generating data tuples for provisioning a set of managed forwarding elements that implement the logical network to send data packets that require processing by the L3 gateway to the selected host machines.   In particular, Thakkar teaches the following:
a digital memory, configured to store one or more packet identifiers (see Thakkar; [0274]; the permanent storage device 2235, on the other hand, is a read-and-write memory device. This device is a non-volatile memory unit that stores instructions and data even when the electronic system 2200 is off. Some embodiments of the invention use a mass -storage device (such as a magnetic or optical disk and its corresponding disk drive) as the permanent storage device 2235); and 
proxy-managing circuitry, configured to: receive a plurality of communication packets, using the packet identifiers, identify those of the communication packets that belong to the current proxy connection (see Thakkar; [0048]; the corresponding tunneling flow entries list the gateways (or the encapsulations to the gateways) without a specific order, and specify a function to use in order to determine over which tunnel to send the packet. In some embodiments, this function takes as input various properties as a packet (e.g., the transport layer 5-tuple of IP source and destination address, transport protocol, and source and destination transport layer port numbers)), 
perform a health-status check of the proxy server (see Thakkar; [0107]; an application (e.g., a daemon) on the gateway host machine monitors the health of the gateway, and reports the gateway inactive if the machine appears unhealthy).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Thakkar in order to incorporate techniques for a network controller in a network control system that manages a plurality of logical networks.  One would have been motivated because Thakkar provides techniques to improve upon the prior art (see Thakkar; [0002-0003]). 
 
Regarding claim 2, Chong-Thakkar discloses the apparatus according to claim 1, comprising a packet broker that comprises the proxy-managing circuitry (see Thakkar; [0036]; the logical network 100 includes two logical switches 105 and 110 and a logical router 115). 

Regarding claim 3, Chong-Thakkar discloses the apparatus according to claim 1, further comprising a bypass switch, comprising: 
a network interface, configured to receive the communication packets via a network (see Thakkar; [0119]; router interface receive used for communications); and 
bypass-switch circuitry, configured to direct the communication packets to the proxy-managing circuitry (see Thakkar; [0107]; the physical controller then identifies the different logical controllers that manage logical routers hosted on the gateway (either centralized logical routers or L3 gateways for distributed logical routers), and notifies these logical controllers of the gateway failure. The process 1000 is a process performed by such a logical controller in some embodiments, upon receiving this failure message). 

Regarding claim 4, Chong-Thakkar discloses the apparatus according to claim 3, wherein the bypass-switch circuitry is further configured to: 
perform a health-status check of the proxy-managing circuitry (see Thakkar; [0107]; an application (e.g., a daemon) on the gateway host machine monitors the health of the gateway, and reports the gateway inactive if the machine appears unhealthy), and, 
in response to a failure in the health-status check of the proxy-managing circuitry, bypass the proxy-managing circuitry, by not directing communication packets received by the network interface to the proxy-managing circuitry (see Thakkar; [0107]; the physical controller then identifies the different logical controllers that manage logical routers hosted on the gateway (either centralized logical routers or L3 gateways for distributed logical routers), and notifies these logical controllers of the gateway failure. The process 1000 is a process performed by such a logical controller in some embodiments, upon receiving this failure message). 

Regarding claim 5, Chong-Thakkar discloses the apparatus according to claim 1, wherein the packet identifiers include respective packet-identifier 5-tuples, wherein respective headers of the communication packets include respective communication-packet 5-tuples (see Thakkar; [0048]; the corresponding tunneling flow entries list the gateways (or the encapsulations to the gateways) without a specific order, and specify a function to use in order to determine over which tunnel to send the packet. In some embodiments, this function takes as input various properties as a packet (e.g., the transport layer 5-tuple of IP source and destination address, transport protocol, and source and destination transport layer port numbers)), and 
wherein the proxy-managing circuitry is configured to identify those of the communication packets that belong to the current proxy connection by attempting to match the communication-packet 5-tuples with the packet-identifier 5-tuples (see Thakkar; [0048]; the corresponding tunneling flow entries list the gateways (or the encapsulations to the gateways) without a specific order, and specify a function to use in order to determine over which tunnel to send the packet. In some embodiments, this function takes as input various properties as a packet (e.g., the transport layer 5-tuple of IP source and destination address, transport protocol, and source and destination transport layer port numbers)). 

Regarding claim(s) 7-10 and 12-13, do(es) not teach or further define over the limitation in claim(s) 1, 4, 1, 5, and 1, 5 respectively.  Therefore claim(s) 7-10 and 12-13 is/are rejected for the same rationale of rejection as set forth in claim(s) 1, 4, 1, 5, and 1, 5 respectively.  

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2004/0205190) in view of Thakkar et al. (US 2015/0063364) in view of Bose (US 2007/0294563).

Regarding claim 6, Chong-Thakkar discloses the invention substantially, however the prior art do not explicitly disclose the apparatus according to claim 1, further comprising the proxy server, wherein the proxy server is configured to fail the health-status check in response to receiving a shutdown command.
	Bose in the field of the same endeavor discloses techniques providing high availability of shared data in a data repository. In particular, Bose teaches the following:
further comprising the proxy server, wherein the proxy server is configured to fail the health-status check in response to receiving a shutdown command (see Bose; [0063]; If the monitoring tool detects that one of software components (e.g., VFrame software components) is down on the active storage controller, then it may invoke one or more corresponding alert scripts which initiates a fail-over. The alert scripts may gracefully shutdown the Heartbeat software running on the failed storage controller (e.g., storage controllers 184 or 202 in FIGS. 9 or 10)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively file to modify the prior art with the teaching of Bose in order to incorporate techniques for providing high availability of shared data in a data repository.  One would have been motivated because Bose teaches would improve upon the prior art (see Bose; [0003-0010]).

Regarding claim(s) 11, do(es) not teach or further define over the limitation in claim(s) 6 respectively.  Therefore claim(s) 11 is/are rejected for the same rationale of rejection as set forth in claim(s) 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
For the reason above, claims 1-13 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456